


109 HRES 1076 IH: Supporting the goals and ideas of a

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1076
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Porter submitted
			 the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideas of a
		  National Plan Your Vacation Day.
	
	
		Whereas vacations create long-lasting and invaluable
			 memories for families to share;
		Whereas travel opens our minds and hearts to different
			 cultures, places, and people;
		Whereas over 1/3 of employed adults
			 in the United States reported feeling better about their jobs and feeling more
			 productive upon returning from vacation;
		Whereas travel contributes significantly to the global
			 economy, generating $1.3 trillion in economic activity every year in the United
			 States, significantly contributing to the economy of the State of Nevada where
			 2/3 of every dollar spent is due to the tourism
			 industry;
		Whereas travel and tourism is among the largest 3
			 employers in 29 States and the District of Columbia, creating 7.3 million jobs;
			 and
		Whereas online travel companies help more than 50 million
			 travelers per year easily plan and book travel accommodations by demonstrating
			 an unwavering commitment to customer service and innovation: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideas of a National Plan Your Vacation Day; and
			(2)requests the
			 President to issue a proclamation calling upon the people of the United States
			 to observe the day with appropriate ceremonies and activities.
			
